DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 13-21, 25 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a first hard coat …… not containing organic particles”. While there is support for first hard coat not containing organic fine particles (see paragraph 0040 of published application), there is no support for broad disclosure of first hard coat not containing organic particles. This rejection affects all the dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 7, 13, 14, 16, 19, 20, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2008/0160257 A1) in view of Matsuo et al. (JP2002235018 A cited in IDS) and Itoh et al. (US 2005/0072336 A1 cited in IDS).  It is noted that the disclosures of Matsuo et al. are based on a machine translation of the reference which is included in previous action.

Regarding claims 1-3, 6, 7, 13, 14, 16, 19, 20, 25 and 27, Takada et al. disclose an antireflection hard coating film (hard coat laminated film) comprising a transparent plastic film substrate, a hard coating layer and an antireflection layer in this order on at least one side of the transparent plastic film substrate (see Abstract). Accordingly, Takada et al. disclose first antireflection layer, first hard coating layer, transparent plastic film substrate, second hard coating layer and second antireflection layer. The transparent plastic film substrate can be polycarbonate (see paragraph 0055). The hard coating layer contains 100 parts by weight of a (meth)acrylate group-containing compound (A) such as tri-or more-functional (meth)acrylate (see Abstract and paragraph 0059). The hard coating layer comprise a photopolymerization initiator such as acetophenone (see paragraph 0084).  The hard coating layer may contain inorganic ultrafine particles (see paragraph 0085). That is, the hard coating layer can be without inorganic particles, i.e. hard coating layer not containing inorganic particles.  Further, the hard coating layer may contain dispersed fine particles such as inorganic particles and/or organic particles in one embodiment (see Figure 2 and paragraphs 0098, 0099). That is, the hard coating layer can be without dispersed fine particles such as inorganic particles and/or organic particles, i.e. hard coating layer not containing inorganic particles and not containing organic particles). The hard coating layer can contain leveling agent in amount of 0.01 to 5 parts by weight relative to 100 parts by weight of a resin (see paragraph 0089). The hard coating layer has a thickness of 2 to 50 microns (see paragraph 0096). Further, Takada et al. disclose an image display device comprising the antireflection hard coating film (hard coat laminated film) (see page 22, claim 19). The antireflection hard coating film (hard coat laminated film) can be used by adhering a transparent plastic film substrate side thereof to surface of LCD (image display device) (see paragraph 0131). Accordingly, hard coating layer constitutes a surface of the image display device. 
Takada et al. do not disclose the hard coat layer comprising binder (i.e. multifunctional (meth)acrylate) as presently claimed. Takada et al. do not disclose hard coat layer comprising presently claimed water repellant in presently claimed amounts. 
Matsuo et al. disclose a resin composition suitable for hard coat comprising a (meth)acrylic ester mixture of reaction product of (meth)acrylic acid with a mixture of tripentaerythritol and dipentaerythritol (see Abstract). Given that 67.26 wt% tripentaerythritol, 5.39% dipentaerythritol, 1.12% of pentaerythritol (i.e. mono pentaerythritol) and 17.6% tetrapentaerythritol (i.e. polypentaerythritol) are used (see paragraph 0008),  the multifunctional acrylate comprises 67.26 wt% of tripentaerythritol acrylate and also dipentaerythritol acrylate, pentaerythritol acrylate and tetrapentaerythritol acrylate. The coating obtained from the resin composition has little curling properties and hardly causes cracks (see Abstract).
In light of motivation for using multifunctional acrylate disclosed by Matsuo et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use multifunctional acrylate of Matsuo et al. as the (meth)acrylate group-containing compound (A) in the hard coating layer of Takada et al. in order to obtain coating with little curling properties and hardly causes cracks, and thereby arrive at the claimed invention.
Takada et al. in view of Matsuo et al. do not disclose hard coat layer comprising presently claimed water repellant in presently claimed amounts.
Itoh et al. disclose a hard coat agent composition comprising a fluorine-containing polyether compound comprising an active energy-reactive group such as (meth)acryloyl group, i.e. (meth)acryloyl  group-containing fluoropolyether that is used for imparting water repellency and/or lubricity to the surface of the hard coat layer (see Abstract and paragraph 0065). The amount of fluorine-containing acrylate is 0.01 to 3 parts by weight for improving hardness and lubricity (see paragraph 0080).
In light of motivation for using 0.01 to 3 parts by weight of (meth)acryloyl  group-containing fluoropolyether in hard coat agent composition disclosed by Itoh et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 0.01 to 3 parts by weight of (meth)acryloyl  group-containing fluoropolyether of Itoh et al. in the hard coating layer of Takada et al. in order to impart water repellency and/or lubricity as well as hardness, and thereby arrive at the claimed invention.
Takada et al. in view of Matsuo et al. and Itoh et al. do not disclose the hard coat laminated film has presently claimed properties. However, given that that the hard coat laminated film of Takada et al. in view of Matsuo et al. and Itoh et al. is identical to that presently claimed, it is obvious or inherent that the hard coat laminated film of Takada et al. in view of Matsuo et al. and Itoh et al. has presently claimed properties.

Claims 4, 8, 9, 15, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (US 2008/0160257 A1) in view of Matsuo et al. (JP2002235018 A cited in IDS) and Itoh et al. (US 2005/0072336 A1 cited in IDS) as applied to claims 1-3 above, further in view of Otome et al. (JP 2009279806A cited in IDS). It is noted that the disclosures of Otome et al. are based on a machine translation of the reference which is included in previous action.

Regarding claims 4, 8, 9, 15, 17, 18 and 21, Takada et al. in view of Matsuo et al. and Itoh et al. disclose the hard coat laminated film as set forth above. Takada et al. in view of Matsuo et al. and Itoh et al. disclose the image display device comprises the hard coat laminated film. While Takada et al. disclose transparent plastic film substrate such as polycarbonate (transparent resin film), Takada et al. in view of Matsuo et al. and Itoh et al. do not disclose presently claimed transparent multilayer film.
Otome et al. disclose a laminate having excellent transparency, scratch resistance, mechanical strength and impact resistance (see paragraph 0005). The laminate comprises a hard coat layer formed on the surface or the both surfaces of a base laminate, wherein the base laminate comprises a laminate of heat-resistant acrylic resin, a polycarbonate resin having excellent impact resistance and a heat resistant-acrylic resin, in that order (see paragraphs 0005 and 0006). The polycarbonate can be aromatic polycarbonate resin layer (see paragraph 0012). The heat-resistant acrylic layer contains polymer comprising (meth)acrylate and imide structure, i.e. the heat-resistant acrylic layer is poly(meth)acrylimide layer (see paragraph 0013). The laminate of poly(meth)acrylimide layer (), the aromatic polycarbonate layer () and the poly(meth)acrylimide layer () layer read on presently claimed transparent resin film layer. 
In light of motivation for using a base laminate comprising poly(meth)acrylimide layer. the aromatic polycarbonate layer and poly(meth)acrylimide layer disclosed by Otome et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use base laminate of Otome et al. as the transparent resin film (transparent plastic film substrate) in Takada et al. in view of Matsuo et al. and Itoh et al. in order to improve transparency, scratch resistance, mechanical strength, impact resistance and heat resistance of the hard coat laminate film, and thereby arrive at the claimed invention. Accordingly, Takada et al. in view of Matsuo et al., Itoh et al. and Otome et al. disclose transparent multilayer film comprising a first poly(meth)acrylimide layer (), the aromatic polycarbonate layer () and a second poly(meth)acrylimide layer () in this order. Given that transparent multilayer film comprises poly(meth)acrylamide layer and aromatic polycarbonate layer, it reads on transparent film is an acrylic resin film and transparent film is an aromatic polycarbonate resin film.

Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.
In light of amendments, 112(a) rejection of record is withdrawn and a new 112(a) rejection added.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787